 


114 HR 1201 IH: Combat Human Trafficking Act of 2015
U.S. House of Representatives
2015-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1201 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2015 
Ms. Granger (for herself, Ms. Bass, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To combat human trafficking. 
 
 
1.Short titleThis Act may be cited as the Combat Human Trafficking Act of 2015. 2.Reducing demand for sex trafficking; lower mens rea for sex trafficking of underage victims (a)Clarification of range of conduct punished as sex traffickingSection 1591 of title 18, United States Code, is amended—
(1)in subsection (a)(1), by striking or maintains and inserting maintains, patronizes, or solicits; (2)in subsection (b)—
(A)in paragraph (1), by striking or obtained and inserting obtained, patronized, or solicited; and (B)in paragraph (2), by striking or obtained and inserting obtained, patronized, or solicited; and
(3)by striking subsection (c) and inserting the following:  (c)In a prosecution under subsection (a)(1), the Government need not prove that the defendant knew, or recklessly disregarded the fact, that the person recruited, enticed, harbored, transported, provided, obtained, maintained, patronized, or solicited had not attained the age of 18 years..
(b)Definition amendedSection 103(10) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining and inserting obtaining, patronizing, or soliciting. (c)Minimum period of supervised release for conspiracy To commit commercial child sex traffickingSection 3583(k) of title 18, United States Code, is amended by inserting 1594(c), after 1591,.
3.Bureau of Justice Statistics report on State enforcement of sex trafficking prohibitions
(a)DefinitionsIn this section— (1)the terms commercial sex act, severe forms of trafficking in persons, State, and Task Force have the meanings given those terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
(2)the term covered offense means the provision, obtaining, patronizing, or soliciting of a commercial sex act involving a person subject to severe forms of trafficking in persons; and (3)the term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
(b)ReportThe Director of the Bureau of Justice Statistics shall— (1)prepare an annual report on—
(A)the rates of— (i)arrest of individuals by State law enforcement officers for a covered offense;
(ii)prosecution (including specific charges) of individuals in State court systems for a covered offense; and (iii)conviction of individuals in State court systems for a covered offense; and
(B)sentences imposed on individuals convicted in State court systems for a covered offense; and (2)submit the annual report prepared under paragraph (1) to—
(A)the Committee on the Judiciary of the House of Representatives; (B)the Committee on the Judiciary of the Senate;
(C)the Task Force; (D)the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)); and
(E)the Attorney General. 4.Law enforcement officers, prosecutors, and judges (a)DefinitionsIn this section—
(1)the terms commercial sex act, severe forms of trafficking in persons, and State have the meanings given those terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); (2)the term covered offender means an individual who obtains, patronizes, or solicits a commercial sex act involving a person subject to severe forms of trafficking in persons;
(3)the term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code; (4)the term local law enforcement officer means any officer, agent, or employee of a unit of local government authorized by law or by a local government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law; and
(5)the term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law. (b)Training (1)Law enforcement officersThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice, including each anti-human trafficking training program for Federal, State, or local law enforcement officers, includes technical training on—
(A)effective methods for investigating and prosecuting covered offenders; and (B)facilitating the provision of physical and mental health services by health care providers to persons subject to severe forms of trafficking in persons.
(2) Federal prosecutorsThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice for United States attorneys or other Federal prosecutors includes training on seeking restitution for offenses under chapter 77 of title 18, United States Code, to ensure that each United States attorney or other Federal prosecutor, upon obtaining a conviction for such an offense, requests a specific amount of restitution for each victim of the offense without regard to whether the victim requests restitution. (3)JudgesThe Federal Judicial Center shall provide training to judges relating to the application of section 1593 of title 18, United States Code, with respect to ordering restitution for victims of offenses under chapter 77 of such title.
(c)Policy for Federal law enforcement officersThe Attorney General shall ensure that Federal law enforcement officers are engaged in activities, programs, or operations involving the detection, investigation, and prosecution of covered offenders. 5.Wiretap authority for human trafficking violationsSection 2516 of title 18, United States Code, is amended—
(1)in paragraph (1)(c)— (A)by inserting before section 1591 the following: section 1581 (peonage), section 1584 (involuntary servitude), section 1589 (forced labor), section 1590 (trafficking with respect to peonage, slavery, involuntary servitude, or forced labor),; and
(B)by inserting before section 1751 the following: section 1592 (unlawful conduct with respect to documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or forced labor),; and (2)in paragraph (2), by inserting human trafficking, child sexual exploitation, child pornography production, after kidnapping,.
6.Strengthening crime victims' rights
(a)Notification of plea agreement or other agreementSection 3771(a) of title 18, United States Code, is amended by adding at the end the following:  (9)The right to be informed in a timely manner of any plea agreement or deferred prosecution agreement..
(b)Appellate review of petitions relating to crime victims' rights
(1)In generalSection 3771(d)(3) of title 18, United States Code, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate review.. (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act. 
 
